          Case 1:18-cr-02039-SAB     ECF No. 171   filed 10/21/19   PageID.627 Page 1 of 2



 1                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                   Oct 21, 2019
                                                                         SEAN F. MCAVOY, CLERK
 4
 5                          UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                                 Plaintiff,         NO. 2:18-cr-02039-SAB-2
10            v.                                      NO. 2:17-cr-02053-SAB-2
11 NICOLE LEE SUNNY CLOUD,
12                                 Defendant.         ORDER CONTINUING
                                                      SENTENCING
13
14
              Before the Court are Defendant’s Motions to Continue Sentencing, ECF No.
15
     169 in case No. 2:18-cr-2039-SAB-2, and ECF No. 210 in case No. 2:17-cr-2053-
16
     SAB-2. Defendant requests the Court continue the sentencing hearing and
17
     corresponding deadlines in these cases. The Government agrees with the request.
18
     The Court finds good cause to grant the motions.
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28

     ORDER CONTINUING SENTENCING Ԅ 1
      Case 1:18-cr-02039-SAB   ECF No. 171    filed 10/21/19   PageID.628 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Defendant’s Motion to Continue Sentencing, ECF No. 169, in case No.
 3           2:18-cr-02039-SAB-2, is GRANTED.
 4        2. Defendant’s Motion to Continue Sentencing, ECF No. 210, in case No.
 5           2:17-cr-2053-SAB-2, is GRANTED.
 6        3. The sentencing hearing is continued to January 8, 2020 at 11:15 a.m. in
 7           Yakima, Washington.
 8        4. All previous sentencing deadlines shall remain in effect with respect to
 9           the filing of sentencing materials, with the operative sentencing date
10           changed to January 8, 2020.
11        IT IS SO ORDERED. The District Court Executive is hereby directed to
12 enter this Order and furnish copies to counsel.
13        DATED this 21st day of October 2019.
14
15
16
17
18
19
20                           Stanley A. Bastian
                         United States District Judge
21
22
23
24
25
26
27
28

     ORDER CONTINUING SENTENCING Ԅ 2
